
	
		I
		111th CONGRESS
		1st Session
		H. R. 1668
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2009
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To debar or suspend contractors from Federal contracting
		  for unlawful employment of aliens, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Control and Contractor
			 Accountability Act of 2009.
		2.Debarment or
			 suspension from Federal contracting for employment of illegal aliens
			(a)RequirementIn
			 the case of a contract awarded by an Executive agency, if the head of the
			 agency determines, by a preponderance of the evidence, that the contractor
			 performing the contract directly employed, or had knowledge of a
			 subcontractor’s employment of, any alien whose immigration status does not
			 authorize the alien to be so employed, the head of the agency shall—
				(1)debar or suspend
			 the contractor in accordance with the Federal Acquisition Regulation;
			 and
				(2)terminate the
			 contract in accordance with the Federal Acquisition Regulation, unless the
			 contractor or subcontractor, as the case may be, agrees to terminate the
			 employment of any such alien.
				(b)Period of
			 debarment or suspensionThe period of debarment or suspension
			 under subsection (a) shall be 3 years.
			(c)Annual
			 reportThe head of each Executive agency shall submit to Congress
			 each year a report describing—
				(1)the contractors
			 that the agency has debarred or suspended pursuant to this section;
				(2)the contracts that
			 the agency has terminated pursuant to this section; and
				(3)any cost
			 implications of debarments, suspensions, or terminations of contracts referred
			 to in paragraphs (1) and (2).
				(d)DefinitionIn this section, the term Executive
			 agency has the meaning provided in section 105 of title 5, United States
			 Code.
			3.Small Business
			 Administration Liaison
			(a)EstablishmentThe Secretary of Homeland Security shall
			 establish the position of Small Business Administration Liaison within United
			 States Immigration and Customs Enforcement.
			(b)FunctionsThe Liaison shall, in consultation with the
			 Administrator of the Small Business Administration, ensure that the Small
			 Business Administration does not make or guarantee a loan to an alien who is
			 unlawfully present in the United States.
			4.Transport of
			 aliens unlawfully present in the United States
			(a)TransportThe
			 Secretary of Homeland Security is authorized to enter into contracts with
			 private entities for the purpose of providing secure domestic transport of
			 aliens who are apprehended at or along the international land or maritime
			 borders of the United States from the custody of the Border Patrol to detention
			 facilities.
			(b)Criteria for
			 selectionTo enter into a contract under subsection (a), a
			 private entity shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may require. The
			 Secretary shall select from such applications those entities which offer, in
			 the determination of the Secretary, the best combination of quality, lowest
			 cost, and security.
			5.Prohibition on
			 Department of Homeland Security from contracting with companies not
			 participating in basic pilot programNo contract may be awarded by the Department
			 of Homeland Security to an entity that employs individuals unless the entity
			 has elected to participate in the basic pilot program described in section
			 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1324a note; commonly known as the E-verify program).
		
